DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on Page 7, dated 4/13/2022. Additionally, Weibel et al. US 2015/0164321, Grant et al. US 2014/0043588, and Abreu US 2002/0049389, prior art of record disclosed 3/29/2022, fails to disclose independent claim 1 and independent claim 17 in its entirety.
Specifically, regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a contact lens comprising: “wherein the one or plurality of structure portions includes an inlet coupled with an inflow path and an outlet coupled with a discharge path, and the inlet is adjacent to an outer edge of the lens and the outlet is provided in an area between a pupil and an iris”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-16 are allowable due to pendency on independent claim 1.
Specifically, regarding the allowability of amended independent claim 17: The prior art of record does not disclose or suggest a detection method comprising: “wherein the one or plurality of structure portions includes an inlet coupled with an inflow path and an outlet coupled with a discharge path, and the inlet is adjacent to an outer edge of the lens and the outlet is provided in an area between a pupil and an iris”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 18-20 are allowable due to pendency on independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872